Citation Nr: 0931511	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee and leg 
disability, to include residuals of a fracture of the right 
tibia.

2. Entitlement to service connection for a left knee 
disorder.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a right ankle 
disorder.

5. Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1960 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas. The appeal has been before the Board on 
three previous occasions, in January 2004, July 2005, and 
November 2007 for further evidentiary development and 
remedial compliance.  Unfortunately, the case again must be 
remanded for remedial compliance.

The Board notes that the Veteran has an abnormal gait, as 
demonstrated during a VA examination in October 2004.  In 
addition to this abnormality, the Board notes that the 
Veteran was hospitalized in service for a fracture of his 
right tibia.  The service treatment records and current right 
leg manifestations are in the record, and the Board takes 
these findings to be an informal claim for service connection 
for residuals of a right tibial fracture.  The case must be 
sent to the RO for the development directed in the remand 
instructions below.  

In a statement received by the RO in December 2007, the 
Veteran raised a claim for a total disability rating based 
upon individual unemployability (TDIU).  There is no 
indication in the record that this matter has been addressed.  
Accordingly, the raised claim for a TDIU is referred to the 
RO for appropriate action. 

For the reasons explained below, this appeal is REMANDED to 
the RO and to the RO only, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

This case has been before the Board and remanded on three 
separate occasions.  In each remand, the AMC/RO was 
instructed to provide copies of the Veteran's relevant 
service and post-service medical records to a private 
physician, R. David Cox, M.D., who had authored 2003 and 2005 
letters which related the onset of the Veteran's disabilities 
of the knees, ankles, and lower back to military service.  
The Board concluded that the nexus opinion proffered in these 
letters were essentially based on history provided by the 
Veteran many years after service and noted that there was 
competent nexus opinion evidence that weighed against the 
claims on appeal.  However, the Board also found that there 
was medical evidence of an in-service fracture of the right 
tibia and that Dr. Cox must be provided with an opportunity 
to review copies of the relevant medical records in the 
claims file in order to be given an opportunity to 
substantiate or provide a rationale for his opinion.  It was 
ordered that Dr. Cox be given pertinent in-service and post-
service medical records so that he may author an opinion 
based on the same evidence available to the VA physicians.  
As pointed out by the Veteran's service representative with 
the Disabled American Veterans in strong language, 
inexplicably, and despite three previous remand orders, 
copies of the relevant medical evidence were not sent to Dr. 
Cox for his review.   

Not only did the AMC fail to provide the Dr. Cox with 
pertinent records, but, in issuing a denial with a 
supplemental statement of the case, it indicated that 
evidence received by the Veteran was not "new and material" 
to the merits of the underlying claims.  As this appeal does 
not involve an application to reopen a claim, the law and 
regulations pertaining to finality of prior RO or Board 
decisions are not applicable.    

The Board is cognizant of the three prior remands, and does 
not wish to unduly delay the processing of the Veteran's 
claims.  However, the undersigned is in agreement with the 
Veteran's representative's request for another remand.  A 
remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand, and the AMC's 
failure to comply with the Board's orders should not unduly 
prejudice the Veteran in the prosecution of his claims.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In the 
undersigned's view, it is fundamentally unfair to the Veteran 
to give more probative weight to a VA opinion versus a 
private opinion on the basis of a review of the relevant 
evidence in the claims file when one of the clinicians (here 
Dr. Cox) did not have access to the pertinent medical 
records.  As the AMC seems unable to comply with the Board's 
directives, this appeal must be sent to the RO in St. 
Petersburg, Florida for appropriate development.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  Since the 
potential exists that service connection 
could be granted for residuals of a right 
tibia fracture and as the additional 
claims on appeal are service connection 
for low back and lower extremity joint 
disabilities, which in turn would raise 
claims for secondary service connection 
(i.e., whether the residuals of a fracture 
of the right tibia caused or aggravated 
the back and any of the joint disabilities 
at issue), the RO must notify the veteran 
and his representative of 38 C.F.R. § 
3.310, to include the amendment to that 
regulation effective October 10, 006, 
which was essentially for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006). 

2.  After obtaining any necessary consent 
from the Veteran, Dr. Cox, the Veteran's 
private physician, must be provided copies 
of all of the relevant service and post-
service medical records in the claims 
file.  Following a review of this medical 
evidence, Dr. Cox is requested to address 
the following:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that any disability of the right knee or 
leg, left knee, low back, or either ankle 
that may be currently present, began 
during service or is causally linked to 
any incident of active duty, to include a 
fracture of the right tibia?

      Dr. Cox must state that he 
reviewed the relevant medical 
evidence and be requested to 
provide a rationale for any opinion 
expressed, preferably with citation 
to the clinical record.

      Dr. Cox is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is medically sound 
to find in favor of causation as to 
find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 
     
If Dr. Cox does not respond to the 
request, this 
must be clearly annotated in the 
claims file.  

3.  Following the directed development, 
the RO should determine if any additional 
development is warranted.  Thereafter, the 
RO must adjudicate the claims for service 
connection for bilateral knee and ankle 
disabilities, and for a low back 
disability, to include on a secondary 
basis if indicated.  If any claim remains 
denied, an appropriate supplemental 
statement of the case should be issued, 
and the claim(s) should be returned to the 
Board for final disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




